            Case 1:21-cv-02129-CCB Document 1 Filed 08/20/21 Page 1 of 5



                                UNITED STATES DISTRICT COURT
                                FOR THE DISTRICT OF MARYLAND


MELODY RUSSELL
P.O. Box 35
Glen Burnie, MD 21060

         Plaintiff,                                               Civil Action No.: 8:21-cv-2129
v.

GENERAL DYNAMICS
INFORMATION TECHNOLOGY
3150 Fairview Park Drive
Falls Church, VA 22042

         Defendant.

______________________________________________________________________________

                                  COMPLAINT
______________________________________________________________________________

         Plaintiff Melody Russell, for her complaint General Dynamics Information Technology, Inc.

(hereinafter “GDIT”), and respectively avers as follows:

                                                  PARTIES

     1. Plaintiff Melody Russell is a resident of the state of Maryland.

     2. Defendant General Dynamics Information Technology is a business principally based in state

         of Virginia.

                                   JURISDICTION AND VENUE

     3. This Court has jurisdiction over Plaintiff’s claims under 28 U.S.C. § 1331 and 1332.

     4. Venue is proper under 28 U.S.C. § 1391(b) because Defendant conducts business and can be

         found in this judicial district.

     5. The events giving rise to the claims in this action occurred in this judicial district.

     6. Plaintiff has exhausted all administrative remedies with the Equal Employment Opportunity

         Commission and is in possession of a Notice of Right to Sue.
      Case 1:21-cv-02129-CCB Document 1 Filed 08/20/21 Page 2 of 5



                                 FACTUAL BACKGROUND

7. GDIT is company that supports complex government, defense, and intelligence projects in

   the United States.

8. Melody Russell was offered a position as a Cyber Security Analyst for GDIT on March 17,

   2020. At all times herein, Russell maintained her office in this Maryland judicial district and

   was assigned to work remotely for GDIT in Maryland. Russell was paid $75,000.00 annually.

9. While at GDIT, Russell was supervised by Urvashi Zwa and her Program Manager was Mark

   Sieg.

10. On behalf of GDIT, Russell was assigned to work on a contract with GDIT’s contractor

   VariQ.

11. Throughout Plaintiff’s time with Defendant, and working on the VariQ contract for

   Defendant, she maintained a satisfactory job performance.

12. On February 14, 2021, Russell complained about discrimination to Sieg. Specifically, on

   February 14, 2021, Russell sent an elaborate twenty-one-page letter to Sieg titled “Complaints

   of Bias and Discrimination against Muhammad Mian.” Mian was an employee for VariQ

   and oversaw the contract that Russell was assigned to on work for GDIT.

13. Within the letter to Seig, Russell complained that Mian “engaged in acts of discrimination”

   based on sex, religion, and disability. Russell also alleged that another employee named “Mr.

   Mazher” was treated more favorably than her based on sex and religion.

14. On February 26, 2021, Sieg followed up with Russell and acknowledged the February 14, 2021

   letter.

15. On February 26, 2021, Sieg requested a meeting with Russell. Present during the meeting was

   Sieg and Zwa.
      Case 1:21-cv-02129-CCB Document 1 Filed 08/20/21 Page 3 of 5



16. During the meeting, Sieg became a different person. He started accusing Russell of trivial

   issues like not getting a “Personal Identity Verification Card.” But during the meeting, Zwa

   also stated that “[VariQ] [is] the customer and [Mazher] is a man and what they said goes.”

17. In February 2021, Russell got a call from GDIT’s human resources official Maureen

   Birnbaum. She indicated that she would be investigating her complaint of discrimination

   against VariQ. Two other human resources officials, Jennifer Bunce and Anesha Seesay joined

   the investigation.

18. During a sit down discussion with Birnbaum, Bunce and Seesay, Russell repeated her

   allegations of discrimination made on February 14, 2021. The human resources team indicated

   that they would speak to VairQ about her complaint of discrimination. They also indicated

   that they would speak to Zwa and Sieg.

19. After the meeting, Russell noticed that her job position had been posted online. When Russell

   noticed her job position posted online, she asked Bunce whether it was “a replacement for

   [her] job.” Bunce stated that she was “unsure.”

20. Russell was issued a “Final Written Warning” from Zwa on March 3, 2021.

21. About two weeks later, Zwa issued a “Working Notice” to Russell on March 17, 2021. The

   provided Russell with a “two-week working notice” that her “employment with the company

   may terminated during or at the end of the working notice period....”

22. On March 31, 2021, Russell received notice from Birnbaum that she was terminated from

   GDIT.

23. After termination, GDIT replaced Russell’s position with a middle eastern male, believed to

   be Muslim. His name is Saad Abbas. Sieg and Mian were responsible for hiring Abbas.

                                     CAUSES OF ACTION

                        Count 1: Retaliation: Title VII of the Civil Rights Act of 1964
          Case 1:21-cv-02129-CCB Document 1 Filed 08/20/21 Page 4 of 5



   24. Russell incorporates every preceding paragraph as alleged above.

   25. Russell engaged in protected activity by complaining discrimination in the workplace.

   26. Russell was terminated as a result of the protected activity.

   27. WHEREFORE, Russell prays for nominal damages; compensatory damages, in an amount to

       be determined at trial; punitive damages, in an amount to be determined at trial; attorney’s fees

       and the costs of this litigation; back pay, front pay, and future benefits, as may be appropriate;

       pre- and post-judgment interest; and any other relief the Court deems necessary and

       appropriate.

                         Count 2: Sex Discrimination: Title VII of the Civil Rights Act of 1964

   28. Russell incorporates every preceding paragraph as alleged above.

   29. Russell was a member of protected class.

   30. Russell maintained satisfactory job performance while employed with Defendant. However,

       Plaintiff was terminated, despite the satisfactory employment.

   31. Defendant’s conduct amounts to direct evidence of sex discrimination against Russell. Further,

       circumstantial evidence of discrimination exists of discrimination.

   32. WHEREFORE, Russell prays for nominal damages; compensatory damages, in an amount to

       be determined at trial; punitive damages, in an amount to be determined at trial; attorney’s fees

       and the costs of this litigation; back pay, front pay, and future benefits, as may be appropriate;

       pre- and post-judgment interest; and any other relief the Court deems necessary and

       appropriate.


                                         JURY DEMAND

                          PLAINTIFF DEMANDS TRIAL BY JURY

Dated: August 16, 2021
Case 1:21-cv-02129-CCB Document 1 Filed 08/20/21 Page 5 of 5



                  By: /s/Ikechukwue Emejuru
                       Ikechukwu Emejuru
                       Emejuru Law L.L.C.
                       8403 Colesville Road
                       Suite 1100
                       Silver Spring, MD 20910
                       Telephone: (240) 638-2786
                       Facsimile: (240)-250-7923
                       iemejuru@emejurulaw.com
